 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Respondents and each of them have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act, and haverestrained and coerced employees of Western, Inc., in the exercise of the rightsguaranteed in Section 7 of the Act, by intimidatory conduct designed to preventsaid employees from working for Western, Inc., while the strike was in progressand to coerce them into joining with the union adherents in the strike and inother concerted activities.4.Respondents and each of them have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (b) (4) (A) and (B) of theAct, by inducing and encouraging members of Local No. 303 employed by cus-tomers of Western, Inc., to engage in a concerted refusal in the course of theiremployment to use, handle, or work on Western's products or to perform anyservices for their respective employers, objects thereof being (a) to force andrequire their respective employers to cease using, selling, handling, or otherwisedealing in Western's products and to cease doing business with Western, Inc.,and (b) to force and require Western, Inc., to recognize and bargain with LocalNo. 303 as the representative of its employees although said Local had not beencertified as the representative of such employees under the provisions of Section9 of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]PINEHALL BRICKAND PIPE COMPANYandUNITED STONE AND ALLIEDPRODUCTSWORKERS OFAMERICA,CIO,PETITIONER.CaseNo.34-RC-255.February 19,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Miles J. McCormick, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of all production and maIll-tenance employees at the Employer's three plants and its central yard,93 NLRB No. 54. PINE HALL BRICK AND PIPE COMPANY363including employee truck drivers, part-time construction workers,part-time brick masons, and the watchman, but excluding contracttruck drivers, office clericals, guards, professional employees, andsupervisors as defined in the Act. The Employer contends that eachof its plants and its central yard should constitute a separate unit.The Employer also disputes the inclusion of its employee truckdrivers.The Employer manufactures and sells bricks, clay pipe, and otherclay products.It maintains a central office and yard in Winston-Salem, North Carolina.Approximately 30 miles from Winston-Salem the Employer has three plants located within 10 miles of eachother.At plants 1 and 3 the Employer manufactures bricks and atplant 2 it manufactures vitrified clay pipe, flue lining, wall coating,and other clay products.Bricks and pipe are kept in stock at theEmployer's central yard. Separate orders for bricks or pipe are filledfrom the respective plants, but combined orders for both bricks andpipe are filled from the central yard. The records for the three plantsare kept at the central office.Although there is no interchange ofproduction employees, one brick mason does maintenance work at allthree plants.In addition, the part-time construction crew and thepart-time brick masons perform construction and maintenance workat all three plants.When the truck drivers at the central yard arenot engaged in working there, they drive to the plants and operatetheir trucks as plant trucks. In other respects the plants and thecentral yard are operated as separate units, having separate pay-rolls, books, and supervision.The Employer contends that each of the plants and the centralyard should be treated as a separate unit because they are not locatedtogether, the plants have separate supervision and records, greaterskill is required in the manufacture of the clay products, and becausethe workweeks at the plants differ.However, in the absence of any bargaining history, we are per-suaded that a single unit for the three plants and the central yard isappropriate, for the following reasons: (a) The plants and the yardare located near enough to each other to facilitate contact among theemployees; (b) the Employer's operations are partially integratedthrough its central office and yard, as outlined above; (c) the truckdrivers from the central yard, the roving brick mason, the part-timeconstruction crew and the part-time brick masons perform work at allthree plants; (d) the workers at all three plants use allied skills; and(e) all of the workers enjoy the same benefits.'The Employer would exclude theemployee truck driversat theplants and central yard because it employs some contract drivers andhas contemplated hiring only contract drivers.However, the Em-2CP.Allied Mills, Inc.,89 NLRB 1552;The Harris-Clay Company,88 NLRB 934. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDployer has no immediate plans for replacing the employee drivers.2Therefore, we find that, notwithstanding the fact that the driverswork longer hours and some of them are paid by the tonnage they haulrather than hourly, as are the other employees, they receive the sameemployee benefits received by the production and maintenance em-ployees and their interests are substantially the same as the interestsof the production and maintenance employees. In view of these facts,and because no other union seeks to represent them, we shall includethe employee truck drivers in the unit.3We find that all production and maintenance employees at theEmployer's central yard and plants 1, 2, and 3, including the employeetruck drivers, the roving brick mason, the watchman,' the part-timeconstruction crew and the three part-time brick masons, but excludingthe contract truck drivers, office clericals, guards, professional em-ployees, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.The part-time construction crew and the three part-time brickmasons perform construction and maintenance work at all three plants.While working for the Employer they are placed on the payroll andreceive all of the benefits of the regular employees.Although theywork for others when not employed by the Employer, they are calledby the Employer whenever it has construction work to be performed.During the 18 months preceding the hearing the construction crewhad worked principally for the Employer and anticipated at least 4or 5 months' work in the immediate future.During the year 1950the brick masons spent more than 50 percent of their time in workingfor the Employer and expected several months' work in the immediatefuture.The Petitioner requests that both groups be declared eligibleto vote in the election.The Employeragrees asto the eligibility ofthe construction crew and takes no position with regard to the brickmasons.Because it appears that these two groups have a reasonableexpectation of further employment with the Employer, we find thatthey have a sufficient interest in the wages, hours, and working con-ditions at the Employer's operations to entitle them to a voice in theselection of a bargaining respresentative.Accordingly, we find themeligible to vote in the election.5[Text of Direction of Election omitted from publication in thisvolume.]2Cf.Merry Brothers Brick and TileCo., 64 NLRB 1548.3 CfUnited States Hoffman Machinery Corporation,91 NLRB No.56;Geneva Forge,Inc,90 NLRB No. 212.4The watchman spends more than 50 percent of his time in caring for the boilers, andtherefore,in agreement with the parties,we shall include him in the unit. SeeLakeSuperior District Power Company,87NLRB 8.5Cf.The Pure Oil Company,50 NLRB 890.